Per Curiam,
This is an appeal from the decree of the court of common pleas No. 3, of Allegheny county, restraining the defendants from gathering about plaintiffs’ place of business, and from following the workmen employed bjr plaintiffs, or who may hereafter be so employed, to and from their work, and gathering about the boarding houses of said workmen; and from any and all manner of threats, menaces, intimidation, opprobrious epithets, ridicule and annoyance to and against said workmen or any of them, for or on account of their working for the plaintiffs.
The decree is affirmed, for the reasons given by the learned judge of the court below in his opinion, and the appeal dismissed at the costs of the appellants.